Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties, subject to the approval of the Court, in the above entitled case, that:
1. The merchandise herein consists of aromatic substances (perfume compounds) exported from the United Kingdom during the year 1966, which merchandise is not on the Final Valuation List of the Secretary of the Treasury, T.D. 54521, and on which it is agreed that the proper basis for appraisement is constructed value under Sec. 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
2. On or about the date of exportation of said merchandise the cost of materials and of fabrication or other processing of any kind employed in producing such or similar merchandise, together with the amount of general expenses and profit usually reflected in sales of merchandise of the same general class or kind, made by producers in the country of exportation in the usual wholesale quantities and in the ordinary course of trade for shipment to the United States, including the cost of all containers ana packing and all other expenses incidental to placing said merchandise in condition, packed, ready for shipment to the United States, are as follows:



3.The appeal for reappraisement herein may be deemed submitted for a decision on the foregoing stipulation.
On the agreed facts, I find and hold constructed value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was as follows:

*761


Judgment will issue accordingly.